Cecilia Mangaoang

2901 Capewood Lane
San JoSe, CA 95132-1108
(408) 876-9950

 

UNITED STATES BANKRUPTCY CGURT

NORTHERN DISTRIC'§` OF CALIFORNIA
In rec Ceeilia Mangaoang Case Nurnber: 18-52245

Chapter: 13

Debtor.
Adv. Nurnber: 18-05 062
BAP Nulnber: NC-18-1309

Date; (not Set) / /2019

Tilne: (not Set)
Coui't: Hon. M. Elaine Hammond

REVOCA'HON OF POWER OF ATTORNEY OF
JOHN GREGORY DOWNING

I, Cecilia Mangaoang, Debtor, hereby Serve notice to this court and to John
Downing ofREVOCATION OF POWER OF ATTORNEY OF JOHN GREGORY
DOWN`[NG.

This document acknowledges and constitutes notice that the Debtor hereby
revokes, rescinds and terminates certain power-of-attorney and all authority, rights
and power thereto effective this date.

On January 31, 2018 and on October 4, 2018, l retained Mr. Downing to

1
Case: 18-52245 Doc# 70 Filed: 01/09/19 Entered: 01/09/19 15:54:54 Page 1 of 5

protect my home from threatened foreclosure He filed two (2) bankruptcies under
Chapter 13.

HoWever, Mr. Downing failed to file proper plans, schedules, or motions
adequate to prevent foreclosure The plans he did file, failed to include payments to
either my first lender, Wilmington Trust, or to my first lender’s servicer, Select
Portfolio Servicing, Inc., or to my second mortgagee, Newport Beach Holdings,
LLC. Mr. DoWning failed to assist rne in reorganizing my debt.

Subsequently, on November 5, 2018 my horne Was foreclosed by second
mortgagee Trinity Financial, LLC (purported successor to Newport Beach
Holdings, LLC) and l arn now fighting an Unlawful Detainer Complaint (eviction)
in Santa Clara County Suprerne Court.

Recently, Mr. DoWning said that he could do nothing more for me.

As a result of all of the above, l am embroiled in irreconcilable conflict With
Mr. DoWning.

l declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct pursuant to 28 U.S.C. 1746.

Executed on: January 9, 2019 By: wald MWWM
Cecilia Mangaoang', pro sd

 

///
///
///
///
///

2

Case: 18-52245 Doc# 70 Filed: 01/09/19 Entered: 01/09/19 15:54:54 Page 2 of 5

 

 

 

AcKNoWLEoGMENT

 

A notary public or other officer completing this
certificate verifies oniy the identity of the individual
who signed the document to which this certificate is
attached, and not the truthfulness accuracy,' or
validity of that document

 

 

 

State of Ca|ifornia g _
. County of ,`_§ri wi et r":l f win "i l

rt

m_ f “_ , 1 BHAVANA Fi. PATEL(NQTARY mrsch
Ori \) fd"i\/ " ij ~ l.Oi‘/ before me, )

 

(insert name and title of the officer}

personally appeared (N 65 (ii .- i. s 6~\ fl/‘f~t"’\/i *‘LT ""*- "“ “?

who proved to me on the basis of satisfactory evidence to be the pers )whose name(.§j tisij
lived to the within instrument and acknowledg d»t me thathe" hay executed the same in
' /her their authorized capacity(ie§), and that by nr§i]'ie their signature(s') on the instrument the
person(s), or the entity upon behalf of which the person (,s) acted executed the instrument

 
  

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct

\NlTNESS my hand and Ochlai Sea|, " ,, " Nori\nv Pueuc cALiFonNiA z

commission # memo §
Signature " apl/l GL/\'(M ‘~/"*r?*'~ “i

SANTA CLAFIA COUNTY

My Comrn. Exp. March Q, 2021

 

 

Case: 18-5'2245 Doc# 70 Filed: 01/09/19 Entered: 01/09/19 15:54:54 Page 3 of 5

 

CERTIFICATE OF SERVICE

l hereby certify that on the date last Written below I served a true and correct copy of the
foregoing via hand delivery and/or ordinary first class mail postage prepaid to the following
parties:

Attorney John G. Downing, CSB #15771'7 VIA: HAND DELIVERY
2021 The Alameda #200
San lose, CA 95126

Offlce of the Clerk

U. S. Banl<ruptcy Co'urt

280 South ist Street, 3rd Floor
San Jose, CA 95113

Devin Derharn-Burl<, Trustee
P.O. BoX 50013
San Jose, CA 95150-0013

U. S. Trustee’ Office / SJ
U.S. Federal Bldg.
280 S 1St St. #268
San Jose, CA 95113~3004

Burke, Williarns & Sorenson, LLP
c/o Newport Beach Holdings, LLC
1851 East First St. #1550

Santa Ana, CA 92705-4067

Franchise Tax Board
Banl<;ruptcy Section MS A340
PO Box 2952

Sacramento, CA 95812~2952

lnternal Revenue Service
PO Box 7346
Philadelphia, PA 19101

Newport Beach Holdings, LLC
2618 San Miguel Drive, Suite 319
Newport Beach, CA 92660

Newport Beach Holdings, LLC
c/o Rafael Ramon Garcia Salgado

4

Case: 18-52245 Doc# 70 Filed: 01/09/19 Entered: 01/09/19 15:54:54 Page 4 of 5

Burl<e, Williams and Sorenson, LLC
1851 E First St. #1550
Santa Ana, CA 92705-4067

TRINITY FINANCIAL SERVICES, LLC
c/o Richard .i. Reynolds

Burke, Williams and Sorenson, LLC
1851E First St. #1550

Santa Ana, CA 92705~4067

San lose Water Company
25954 Eden Landing Road, First Floor
Hayvvard, CA 94541

SCC Tax Collector

6th Floor East Wing

70 West Hedding Street
San Jose, CA 95110-1767

Select Portfolio Servicing, inc,
P.O. BoX 65250
Salt Lal<e City UT 84165-0250

Robert P. Zahradka

Tiffany & Bosco, P.A.

1230 Colurnbia Street, Ste 680
San Diego, CA 92101

Wilmington Trust, NA 2007-AR3
c/o Tiffany & Bosco, P.A.

1230 Columbia Street, Suite 680
San Diego, CA 92101

Wiimington Trust, NA, successor trustee to
Citibanl<, N.A. as trustee

Select Portfolio Servicing lnc

PO BoX 65250

Salt Lal<e City UT 84165-0250

Executed: January 9, 2019.
/S/ fNW¢eMJMM/?‘;?/
Arrnida Mfrhgaoang)
2901 Capewood Lane
San lose, CA 95132

5

Case: 18-52245 Doc# 70 Filed: 01/09/19 Entered: 01/09/19 15:54:54 Page 5 of 5

